Citation Nr: 1539222	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah
 
 
THE ISSUE
 
Entitlement to service connection for a left hip disorder to include osteoarthritis
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1952 to August 1954.
 
This matter comes to the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
 
In his substantive appeal (VA Form 9), the Veteran asked to testify at a videoconference hearing before a Veterans Law Judge.  While a hearing was scheduled in July 2015  it was cancelled at the appellant's request.  Because the prior hearing request was withdrawn, this appeal may proceed without the benefit of a hearing transcript.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014); 38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDING OF FACT
 
A left hip disorder, to include osteoarthritis, was not manifested in service and left hip osteoarthritis was not compensably disabling until years postservice.  No current left hip disease or injury is shown to be related to any in-service occurrence or event.
 
 
CONCLUSION OF LAW
 
A left hip disability was not incurred in or aggravated in service, and arthritis of the left hip may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
VA's Duty to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in October 2013 of the information needed to substantiate his claims, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, obtaining an appropriate medical opinion.  
 
In response to requests for copies of the Veteran's service personnel records and service treatment records, the National Personnel Records Center indicated that all such records may have been destroyed in a 1973 fire at that facility.  After multiple unsuccessful requests to obtain the records, VA collected information from the Veteran to attempt to reconstruct lost medical data.  As a result of these efforts, a document recording the dates of the Veteran's in-service hospital visits was prepared based on information from hospital admission cards for the year 1952.  

The Veteran was notified by letter that his service records were not available and the letter invited him to provide additional information relevant to his claim.  In December 2013, VA issued a formal finding of unavailability for the Veteran's service treatment records.  Under these circumstances, the Board finds that further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2014).
 
To assist the Veteran with his claim, VA obtained post-service VA medical treatment records and copies of records of the appellant's medical treatment in private practice.  VA also arranged for the appellant to be examined in May 2014.  That examiner prepared a report addressing the appellant's current diagnosis and offering a medical opinion addressing the etiology of any current left hip disorder.
 
Having taken these steps, VA has complied with its duties to notify and assist the Veteran.  The Board can therefore consider this appeal on its merits.
 
Analysis
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.
 
A May 2014 VA examiner diagnosed the Veteran with osteoarthritis of the left hip.  His post-service treatment records from VA and from private practitioners concur in that diagnosis.  This evidence satisfies the current disability requirement of the Veteran's claim.  See Fagan, 573 F.3d at 1287.  
 
The Veteran attributes his current hip symptoms to wounds incurred in combat during the Korean War.  In June 2013, he reported that he had been "shot in left leg and [I now] have a bad left hip and leg."  In a longer statement dated August 2013, the Veteran explained that, in October 1952, he was driving a truck bringing supplies to the front line when soldiers in the area came under attack.   The Veteran took shelter in a bunker and, according to his statement, he was injured when a grenade exploded in the bunker.  He described spending time in a United States military hospital in Korea: "I had been hit with a heavy object in the hip area and suffered a major hip injury with lacerations/shrapnel. . . . I have had problems with my hip since the time I was injured."  
 
The information VA recovered from hospital admission cards confirms that the Veteran was hospitalized in October 1952, though the location of the hospital and the nature of the injury are unclear.  Because the Veteran is competent to provide information about the circumstances of an injury he personally experienced, his statements and the hospital admission information arguably satisfy the requirement of an in-service injury.  
 
The success of the Veteran's claim therefore depends on whether a clinical connection exists between any present hip disability and his in-service injury.  To help resolve this question VA arranged an examination of the Veteran in May 2014.  The examiner acknowledged the Veteran's statements about his battlefield wound in Korea, a summary of which appears in the examiner's report.  In addition to interviewing the Veteran about the circumstances of his injury, the examiner reviewed the VA claims file and examined the hip.  The diagnosis was left hip osteoarthritis.  
 
The examiner administered range of left hip motion tests and reviewed x-ray images of the Veteran's hip from August 2011.  The examiner opined that x-rays revealed mild degenerative arthritis.  The examiner also identified three scars, including one on the left leg, which he attributed to the grenade wound in Korea.  According to the examiner, none of the scars were painful or unstable and none of the scars resulted in limited function.  VA later granted service connection for a grenade wound left leg scar.
 
After reviewing all of the pertinent evidence the examiner concluded that it was less likely than not that the Veteran's left hip osteoarthritis was related to military service.  The examiner observed that the Veteran had osteoarthritis in each hip.  According to the examiner, the "traumatic grenade injury . . . appears not to have caused traumatic [osteoarthritis] of the left hip.  X-rays appear to show degenerative nature of left hip."  There is no medical opinion to the contrary linking left hip arthritis to the appellant's military service.

The Board has considered the examiner's opinion together with the other evidence, including the available medical records and the Veteran's statements.   VA treatment records include an x-ray report dated September 2013.  This report indicated mild osteoarthritis of the hips and sacroiliac joints bilaterally and osseous demineralization.  The private records include the August 2011 x-ray report which the VA examiner mentioned in his report.  According to this report, "Two view x-rays of the left hip show mild degenerative arthritis with an inferior spur.  He does not have traumatic arthritis or destructive change."  
 
In determining whether the Veteran's current disability is related to his grenade explosion injury, the Board has considered the Veteran's combat service.  According to 38 U.S.C.A. § 1154(b), when a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service-connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service . . ." Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.
 
The Board has considered the Veteran's statements, the time in which he served in Korea, the evidence of a hospital admission in October 1952, and VA's heightened duty to carefully consider the benefit-of-the-doubt when service medical records are presumed destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  This information is all within the broad scope of evidence available to prove combat status.  Based on this evidence, the Board finds that the combat presumption of section 1154(b) applies to this case.

In Reeves v. Shinseki, 682 F.3d 988 (Fed.Cir. 2012) the veteran was claiming entitlement to service connection for a hearing loss.  He argued that as a result of firing mortars in combat, he suffered hearing loss.  The Federal Circuit found that the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. at 999.
 
The Board has considered the application of Reeves to this case, and finds that 38 U.S.C.A. 1154(b) does not require the Board to assume that his left hip osteoarthritis began in Korea in 1952.  The Court illustrated the distinction between exposure to acoustic trauma and incurrence of an injury in service by explaining that because a combat veteran could "use the section 1154(b) presumption to show that he incurred a permanent hearing disability in service, it presumably would [be] far easier for him to establish that there was a nexus between his military service and [a hearing disability]."  Id.  

It is clear from the Court's language in Reeves that, depending on his statements, 38 U.S.C.A. 1154(b) may make it easier for a combat Veteran to prove the existence of the required nexus between a current disability and service, but the presumption does not establish proof of such a nexus per se.  Id. at 1000 n. 9 ("Even when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'")  Id. (quoting  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  
 
In this case, there is no evidence that the Veteran has had osteoarthritis since 1952, but only that he was wounded at that time and remembered experiencing unspecified "problems" with his hip "since the time I was injured."  Thus, this case is distinguished from Reeves due to the nature of the claimant's disability.  That is, unlike Reeves where there was a claim of a hearing loss since service, there is no claim here that the appellant has had arthritis of the left hip since service.  Although the existence of a disabling hearing loss depends on the certain auditory test results, see 38 C.F.R. § 3.385, the existence of difficulty hearing is readily observable to an ordinary person than the diagnosis osteoarthritis.  Indeed, whether hip pain is due to arthritis requires a medical diagnosis and specialized training in the field of radiology.  As a layperson, the Veteran is not competent to give an expert opinion on a matter of medical complexity, such as the probability of a relationship between his current left hip osteoarthritis and an injury more than fifty years earlier.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007). 

On the issue of whether a nexus exists between military service and the Veteran's current left hip disability, the May 2014 VA examiner's opinion is entitled to  significant weight.  That opinion came after consideration of the Veteran's description of his combat injury, an examination of the appellant's hip, and a review of his x-rays.  The examiner also provided a clear explanation for his conclusion, i.e., that the Veteran's arthritis was degenerative in nature rather than traumatic.  There is no competent evidence to the contrary.
 
The Board has carefully  considered the "benefit of the doubt" doctrine.  The cases interpreting this principle have explained that the loss of service treatment records does not change the standard of proof applicable to Veterans benefits cases.  "The cases do not establish a heightened 'benefit of the doubt,' only a heightened duty of the (Board) to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In this particular case, the loss of the Veteran's service treatment records is  substantially mitigated by the fact that the May 2014 VA examiner essentially assumed that the October 1952 grenade wound occurred as the Veteran said it did.  Indeed, the examiner attributed the Veteran's left leg scar to that wound.  In spite of this assumption, the examiner opined that his current left hip osteoarthritis was probably unrelated to that event.  The Board finds that his opinion is persuasive.
 
The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this case, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
 
ORDER
 
Entitlement to service connection for a disorder of the left hip, to include left hip osteoarthritis, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


